Citation Nr: 1023298	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $8,188, to 
include whether the overpayment was properly created.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of May 
2007, which retroactively adjusted the appellant's death 
pension benefits, effective in April 2006, resulting in the 
creation of an overpayment in the amount of $8,188, and a 
decision of the Committee on Waivers and Compromises (COWC) 
dated in July 2007, which denied waiver of recovery of the 
overpayment of death pension benefits.  In May 2010, the 
appellant appeared at a videoconference hearing held before 
the undersigned.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From April 2006 through May 2007, the appellant the 
veteran received VA death pension benefits in an amount in 
excess of that to which she was entitled, resulting in an 
overpayment of $8,188, due to her receipt of SSA benefits 
throughout that time period.  

2.  Even if the appellant sent notice to VA of her receipt of 
SSA benefits in January 2006, she was still at fault in 
continuing to retain the VA benefits, despite notice that VA 
benefits had not been adjusted to reflect her receipt of SSA 
benefits.  

3.  While the appellant's fault exceeds VA fault, and unjust 
enrichment is significant, recovery of the overpayment would 
cause financial hardship and defeat the purpose of improved 
pension benefits; these factors outweigh the unjust 
enrichment and fault.  

4.  It would be inequitable for the VA to recover the 
improved pension overpayment of $8,188 from the appellant. 


CONCLUSIONS OF LAW

1.  An overpayment of improved death pension benefits in the 
amount of $8,188 was properly created.  38 U.S.C.A. §§ 5107, 
1503, 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2009).

2.  Recovery of the overpayment of VA pension benefits in the 
amount of $8,188 would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Concerning the creation issue, the Veterans Claims Assistance 
Act of 2000 does not affect matters on appeal when the issue 
is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 
Fed. Reg. 25180 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to 
the benefit claimed).  In addition, there is no indication 
that any additional notice or development would aid the 
appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); see Dela Cruz.  In view of the favorable 
outcome of the waiver issue, compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) need not be 
discussed.  

The appellant is the surviving spouse of a Veteran who died 
in September 1991.  She was granted non-service-connected 
death pension benefits in November 1992.  According to 
letters from Social Security Administration (SSA) submitted 
by the appellant, she began receiving SSA benefits in March 
2006.  

Under the applicable governing legal criteria, the maximum 
rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. § 3.23 (2009).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2009).  SSA benefits are not listed among the exclusions 
from countable income specified in 38 C.F.R. § 3.272 (2009).  
Thus, the appellant's unearned income was properly used to 
compute the retroactive award of pension benefits.  

For the period from April 2006 to May 2007, the appellant 
continued to receive VA death pension benefits, despite the 
concurrent receipt of SSA benefits.  Based on her SSA income, 
she should have been receiving $25 per month in pension 
benefits from April to November 2006, and no pension benefits 
beginning in December 2006.  Instead, she received full death 
pension benefits throughout that period, in an amount based 
on no countable income, resulting in the creation of an 
overpayment in the calculated amount of $8,188.  

The appellant contends that she notified VA of her award of 
pension benefits in January 2006.  In support of this 
contention, she has submitted numerous documents from the 
Office of the Postmaster in the Philippines, purporting to 
show that this evidence was sent by registered mail to VA in 
January 2006, and received 


in February 2006.  However, it is not necessary to belabor 
this point, because whether or not notification was sent to 
VA at that time is not dispositive.  The appellant does not 
state that she did not receive both SSA and VA benefits 
during this time.  Whether or not VA received actual notice, 
she was not entitled to receive the excessive VA pension 
benefits she received.  Moreover, she had been notified on 
numerous occasions throughout the years that her pension rate 
depended on her income, and that she must inform VA of any 
changes in her income.   

If the debt was the result solely of administrative error, 
the effective date of the reduction of benefits would be the 
date of the last payment based on this error; consequently, 
there would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  
However, where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  Jordan v. 
Brown, 10 Vet.App. 171, 174 (1997); see 38 U.S.C.A. § 
5112(b)(9); 38 C.F.R. § 3.500(b).  

In this case, the appellant was informed, in a letter dated 
February 9, 2006, after the purported date of mailing and VA 
receipt of the notice the appellant states that she sent in 
January 2006, that she was awarded pension in the monthly 
amount of $591, effective February 1, 2006, based on no 
countable income; it was specifically noted that she reported 
she was in receipt of no income from Social Security.  She 
was also notified that her payments must be adjusted whenever 
the income changd, and that she must notify VA immediately if 
her income changed.  Therefore, even if she sent the letter 
in January 2006, as stated, she was on notice that her award 
failed to take into account the SSA benefits she was 
receiving, that such benefits should be taken into account, 
and, therefore, that her award was erroneous.  In other 
words, even if she sent a letter in January 2006 notifying VA 
of SSA benefits, her responsibility to keep VA informed of 
her income did not end with that action.  

Thus, a finding of administrative error requires not only 
error on the part of VA, but that the beneficiary be unaware 
that the payments are erroneous.  In this case, the veteran 
knew that her SSA benefits must be considered, in determining 
her entitlement to pension benefits.  The veteran's knowledge 
of the erroneous payment relieves VA of sole administrative 
error, and, therefore, the overpayment was properly created.  
38 U.S.C.A. § 5112 (b)(2);  38 C.F.R. § 3.500(b).  

There is no indication of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.  In such circumstances, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 





With respect to fault, there is evidence indicating that the 
appellant attempted to 
notify VA of her receipt of SSA benefits in January 2006.  
Nevertheless, her fault exceeds VA fault.  This fault is 
someone mitigated by the fact that she provided evidence of 
her receipt of SSA benefits, on her own initiative, the next 
time her Eligibility Verification Report (EVR) was due, in 
January 2007.  

Fault is not the only matter of equity and good conscience 
which must be considered, however.  With respect to financial 
hardship, the financial status report dated in July 2007 
reported a positve monthly balance of $41, but her income 
inlcuded VA pension benefit of $610 per month.  Since she is 
no longer entitled to receive VA pension benefits, her 
reported expenses exceed income.  Even if she could repay a 
small monthly amount, such as the $41 positive balance 
reported in July 2007, it would take 17 years to recover the 
principle of the debt alone.  In the next month, she will 
reach the age of 65 years, and there is evidence that she is 
disabled.  In view of the amount of the overpayment, 
considered with her remaining income and the unlikelihood of 
any significant future increase in her income, the Board 
finds that it would cause financial hardship to require 
repayment of the debt.  Further, in the long run, recovering 
the debt would defeat the purpose of the benefit, which is to 
help provide basic support for disabled, low-income Veterans 
and their dependents.  Moreover, the Board finds that the 
appellant's unjust enrichment is outweighed by these other 
equitable factors.  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of pension benefits in the 







amount of $8,188.  Accordingly, waiver of recovery of the 
pension overpayment is granted.


ORDER

An overpayment of VA pension benefits in the amount of $8,188 
was properly created.

Waiver of recovery of an overpayment of pension benefits in 
the amount of $8,188 is granted. 


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


